DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 14-22, they are directed to an apparatus, however the claims are directed to a judicial exception without significantly more. Claims 14-22 are directed to the abstract idea of seat evaluation value information processing.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 14, claim 14 recites store evaluation values of multiple seats; receive a change of an environment; calculate an effect of the change of the environment on each of the seats; update an evaluation value based on a calculation result, receive guest group information generated based on reservation or visit of a guest group, the guest group information including location information of a seat, and update the evaluation value based on the guest group information, and update the evaluation value of a surrounding seat around the seat identified by the location information.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people (including social activities).
	Accordingly, the claim recites an abstract idea and dependent claims 18-19 and 21 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a storage, a receiving circuitry, a calculation circuitry, and a control circuitry. The storage, a receiving circuitry, a calculation circuitry, and a control circuitry are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 14-22 includes various elements that are not directed to the abstract idea under 2A. These elements include of a storage, a receiving circuitry, a calculation circuitry, a control circuitry and the generic computing elements described in the Applicant's specification in at least Para 0030-0036. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “…receive”  and “store” limitations of Claims 14-16 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claims 14-22, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claim 23, it is directed to an apparatus, however the claim is directed to a judicial exception without significantly more. Claim 23 is directed to the abstract idea of seat evaluation value information processing.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 23, claim 23 recites to store evaluation values of multiple seats; receive a change of an environment including a change of an in-site environment from multiple sensors that detect the in-site environment; calculate an effect of the change of the environment on each of the seats based on sensor information, the sensor information being detection information of the sensors; and update an evaluation value based on a calculation result of the calculation unit.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people (including social activities).
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a storage, a receiving circuitry, a calculation circuitry, and a control circuitry. The storage, a receiving circuitry, a calculation circuitry, and a control circuitry are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 23 includes various elements that are not directed to the abstract idea under 2A. These elements include of a storage, a receiving circuitry, a calculation circuitry, a control circuitry and the generic computing elements described in the Applicant's specification in at least Para 0030-0036. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “…receive” and “store” limitation recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 23 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 24, it is directed to a method, however the claim is directed to a judicial exception without significantly more. Claim 24 is directed to the abstract idea of seat evaluation value information processing.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 24, claim 24 recites storing evaluation values of multiple seats; receiving a change of an environment; calculating an effect of the change of the environment on each of the seats; and updating an evaluation value based on a calculation result, wherein the receiving includes further receiving guest group information generated based on reservation or visit of a guest group, the guest group information including location information of a seat, and the updating the evaluation value includes updating the evaluation value based on the guest group information, and updating the evaluation value of a surrounding seat around the seat identified by the location information.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people (including social activities).
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application nor recites any elements that would change this.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 23 is directed to the generic computing elements described in the Applicant's specification in at least Para 0030-0036. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “store” and “receive/receiving” limitations recite computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 24 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 25, it is directed to a method, however the claim is directed to a judicial exception without significantly more. Claim 25 is directed to the abstract idea of seat evaluation value information processing.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 25, claim 25 recites storing evaluation values of multiple seats in a storage; receiving a change of an environment including a change of an in-site environment from multiple sensors that detect the in-site environment; calculating an effect of the change of the environment on each of the seats; and updating an evaluation value based on a calculation result of calculating.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people (including social activities).
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of multiple sensors. The multiple sensors are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 24 includes various elements that are not directed to the abstract idea under 2A. These elements include multiple sensors and the generic computing elements described in the Applicant's specification in at least Para 0030-0036. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “storing” and “…receiving” limitation recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 25 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 26, it is directed to a computer readable storage medium, however the claim is directed to a judicial exception without significantly more. Claim 26 is directed to the abstract idea of seat evaluation value information processing.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 26, claim 26 recites storing evaluation values of multiple seats in a storage; receiving a change of an environment; calculating an effect of the change of the environment on each of the seats; and updating an evaluation value based on a calculation result, wherein the receiving includes further receiving guest group information generated based on reservation or visit of a guest group, the guest group information including location information of a seat, and the updating the evaluation value includes updating the evaluation value based on the guest group information, and updating the evaluation value of a surrounding seat around the seat identified by the location information.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people (including social activities).
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer. The computer is merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 26 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer and the generic computing elements described in the Applicant's specification in at least Para 0030-0036. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “…receiving”  and “storing” limitation recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 26 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 27, it is directed to a computer readable storage medium, however the claim is directed to a judicial exception without significantly more. Claim 27 is directed to the abstract idea of seat evaluation value information processing.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 27, claim 27 recites storing evaluation values of multiple seats in a storage; receiving a change of an environment including a change of an in-site environment that detect the in-site environment; calculating an effect of the change of the environment on each of the seats, the information being detection information; and updating an evaluation value based on a calculation result of the step of calculating.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing of personal behavior or relationships or interactions between people (including social activities).
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer and multiple sensors. The computer and multiple sensors are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 27 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer, multiple sensors and the generic computing elements described in the Applicant's specification in at least Para 0030-0036. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “…receiving”  and “storing” limitation recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 27 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (WO/2019/187482) in view of Miwa (JP2020046841A).
	Regarding Claim 14, Kawano teaches the limitations of Claim 14 which state
	a storage configured to store evaluation values of multiple seats (Kawano: Para 0026 via a storage configured to store evaluation values of multiple seats; a receiving circuitry configured to receive a change of an environment; a calculation circuitry configured to calculate an effect of the change of the environment on each of the seats); 
	a receiving circuitry configured to receive a change of an environment (Kawano: Para 0014 via ​The monitoring device 20 is a device that monitors vacant seat information (vacant state) such as a store. It is installed in each store to be monitored (eg, store A, store B). The monitoring device 20 is connected to a vacant seat detection device such as a sensor 21 for detecting seating of a visitor and a camera 22 for image analysis of a seated visitor, and transmits vacant seat information of the monitored store to the vacant seat reservation server 10 on the cloud via the network 50. It should be noted that the monitoring device 20 may be a device of an integrated housing including the sensor 21 and/or the camera 22); 
	a calculation circuitry configured to calculate an effect of the change of the environment on each of the seats (Kawano: Para 0014, 0046-0048 via In the store of FIG. 5, a seat table of a total of 13 seat numbers 1-13 is provided, and a sensor 21 as a vacant seat detection device is installed in each seat table. The sensor 21 senses the seating of a seated person. The installation place of the sensor 21 can be installed in a place where a person is well detectable, such as under a seat table (foot). ​When the monitoring device 20 detects that the seat table is in a non-vacant state (ie, a seated state) on the basis of a detection signal of the sensor 21, the monitoring device 20 transmits information indicating the seat table number, the detected seating number, and the unoccupied seat state of the seat table to the vacant seat reservation server 10 via the network 50. The sensor 21 also detects the seat leaving of the seated person. Upon detecting that the seat table has become vacant on the basis of the non-detection signal of the sensor 21, the monitoring apparatus 20 transmits, to the vacant seat reservation server 10 via the network 50, information indicating the seat table number, the detected number of non-seated persons, and the vacant seat state of the seat table).
	However, Kawano does not explicitly disclose the limitation of Claim 14 which states a control circuitry configured to update an evaluation value based on a calculation result.
	Miwa though, with the teachings of Kawano, teaches of
	a control circuitry configured to update an evaluation value based on a calculation result (Miwa: Para 0049-0057 via (Evaluation of Seat Value: ST13 to ST17) In the present embodiment, the step of evaluating the value V of the first seat (ST13 to ST17) is a loop, and the value V is evaluated for each vacant seat at the current time. First, the CPU 11 sets any vacant seat as a “first seat” and sets a seat adjacent to the first seat as a “second seat”. For example, in FIG. 4, the seat D is the first seat. In this case, the CPU 11 regards the seat A, the seat B, and the seat C as being adjacent to the seat D, and sets the “second seat”. The CPU 11 further acquires the number N of the second seats based on the seating arrangement information acquired in step ST11 (step ST13). Here, if there are a plurality of second seats, the CPU 11 acquires the number N of persons for each. In the situation of FIG. 4, since the seat A, the seat B, and the seat C are the second seats, the number N is acquired for each seat. More specifically, the number N of the second seats is the number of customer groups using the second seats (the number of customer groups allocated to the second seats). Note that the maximum number of seats that can be seated on the second seat may be smaller than N. For example, in the situation shown in FIG. 4, the seat A has two seats, but the direction is opposite to the direction toward the first seat. , Four seats are allocated to the customer group using the seat A. Therefore, the number NA of the customer group using the seat A is 3 or 4 (hereinafter, 4). Similarly, the number NC of the customer group using the seat C is also 5 to 8 (hereinafter, 8). Hereinafter, it is assumed that the number NB of the customer group using the seat B is four. Subsequently, the CPU 11 tentatively determines the value V of the first seat according to the maximum number Nmax of the number N of the second seat obtained in the above step ST13 (step ST14). In the present embodiment, the value V is determined such that the larger the maximum value Nmax of the number N of the second seat is, the lower the value V of the first seat is… the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16)…)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawano with the teachings of Miwa in order to have a control circuitry configured to update an evaluation value based on a calculation result. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the teachings of Kawano/Miwa, teaches the limitations of Claim 14 which state
	wherein the receiving circuitry is further configured to receive guest group information generated based on reservation or visit of a guest group, the guest group information including location information of a seat (Kawano: Para 0059-0062, 0066, 0074 via The reservation screen of the reservation terminal 30
​FIG. 8 is a view showing an example of a reservation screen 1 of a reservation terminal according to the present embodiment. First, the subscriber (user) accesses a screen A for making a reservation of the vacant seat reservation server 10 using a reservation terminal 30 such as a smartphone. It should be noted that a subscriber identifier (user ID, name, etc.) on the system is identified by making a user log-in at the time of access by the subscriber. The store reservation screen A is located on a reservation configuration map in a store. The layout information of the seat, including the placement position of the table, the number of seats, and the reserved seat, and real-time vacant seat information indicative of the vacancy status of each seat table are displayed. In particular, the vacant seat information is displayed in real time with information that can be referred to in the case of "vacant seat", "in-sitting" or "reserved seat" status, or "sitting", the number of seated people and seating start time, and equipment for each seat table… ​In the screen B, the reservation person selects and inputs the reservation time and the reservation time to be reserved as reservation information. The number of reservations is selected and inputted from among the selection list tabs (the maximum number of persons in which the seat table can be seated)… ​When the reservation of the seat table is completed by the subscriber, the desktop display terminal 23 installed in the reserved seat table receives vacant seat information indicating the reserved seat from the vacant seat reservation server 10), and 
	the control circuitry is configured to update the evaluation value based on the guest group information, and update the evaluation value of a surrounding seat around the seat identified by the location information (Miwa: Para 0049-0057 via (Evaluation of Seat Value: ST13 to ST17) In the present embodiment, the step of evaluating the value V of the first seat (ST13 to ST17) is a loop, and the value V is evaluated for each vacant seat at the current time. First, the CPU 11 sets any vacant seat as a “first seat” and sets a seat adjacent to the first seat as a “second seat”. For example, in FIG. 4, the seat D is the first seat. In this case, the CPU 11 regards the seat A, the seat B, and the seat C as being adjacent to the seat D, and sets the “second seat”. The CPU 11 further acquires the number N of the second seats based on the seating arrangement information acquired in step ST11 (step ST13). Here, if there are a plurality of second seats, the CPU 11 acquires the number N of persons for each. In the situation of FIG. 4, since the seat A, the seat B, and the seat C are the second seats, the number N is acquired for each seat. More specifically, the number N of the second seats is the number of customer groups using the second seats (the number of customer groups allocated to the second seats). Note that the maximum number of seats that can be seated on the second seat may be smaller than N. For example, in the situation shown in FIG. 4, the seat A has two seats, but the direction is opposite to the direction toward the first seat. , Four seats are allocated to the customer group using the seat A. Therefore, the number NA of the customer group using the seat A is 3 or 4 (hereinafter, 4). Similarly, the number NC of the customer group using the seat C is also 5 to 8 (hereinafter, 8). Hereinafter, it is assumed that the number NB of the customer group using the seat B is four. Subsequently, the CPU 11 tentatively determines the value V of the first seat according to the maximum number Nmax of the number N of the second seat obtained in the above step ST13 (step ST14). In the present embodiment, the value V is determined such that the larger the maximum value Nmax of the number N of the second seat is, the lower the value V of the first seat is… the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16)…).
	Referring to Claim 15, KAWANO/MIWA teaches the information processing apparatus according to claim 14, wherein 
	the receiving circuitry is configured to receive an in-site environment from multiple sensors that detect the in-site environment (Kawano: Para 0014, 0046-0048 via The monitoring device 20 is a device that monitors vacant seat information (vacant state) such as a store. It is installed in each store to be monitored (eg, store A, store B). The monitoring device 20 is connected to a vacant seat detection device such as a sensor 21 for detecting seating of a visitor and a camera 22 for image analysis of a seated visitor, and transmits vacant seat information of the monitored store to the vacant seat reservation server 10 on the cloud via the network 50. It should be noted that the monitoring device 20 may be a device of an integrated housing including the sensor 21 and/or the camera 22…In the store of FIG. 5, a seat table of a total of 13 seat numbers 1-13 is provided, and a sensor 21 as a vacant seat detection device is installed in each seat table. The sensor 21 senses the seating of a seated person. The installation place of the sensor 21 can be installed in a place where a person is well detectable, such as under a seat table (foot). ​When the monitoring device 20 detects that the seat table is in a non-vacant state (ie, a seated state) on the basis of a detection signal of the sensor 21, the monitoring device 20 transmits information indicating the seat table number, the detected seating number, and the unoccupied seat state of the seat table to the vacant seat reservation server 10 via the network 50. The sensor 21 also detects the seat leaving of the seated person. Upon detecting that the seat table has become vacant on the basis of the non-detection signal of the sensor 21, the monitoring apparatus 20 transmits, to the vacant seat reservation server 10 via the network 50, information indicating the seat table number, the detected number of non-seated persons, and the vacant seat state of the seat table), and 
	the control circuitry is configured to update the evaluation value based on sensor information (Miwa: Para 0048-0052 via (Evaluation of Seat Value: ST13 to ST17) In the present embodiment, the step of evaluating the value V of the first seat (ST13 to ST17) is a loop, and the value V is evaluated for each vacant seat at the current time. First, the CPU 11 sets any vacant seat as a “first seat” and sets a seat adjacent to the first seat as a “second seat”. For example, in FIG. 4, the seat D is the first seat. In this case, the CPU 11 regards the seat A, the seat B, and the seat C as being adjacent to the seat D, and sets the “second seat”. The CPU 11 further acquires the number N of the second seats based on the seating arrangement information acquired in step ST11 (step ST13). Here, if there are a plurality of second seats, the CPU 11 acquires the number N of persons for each. In the situation of FIG. 4, since the seat A, the seat B, and the seat C are the second seats, the number N is acquired for each seat. More specifically, the number N of the second seats is the number of customer groups using the second seats (the number of customer groups allocated to the second seats). Note that the maximum number of seats that can be seated on the second seat may be smaller than N. For example, in the situation shown in FIG. 4, the seat A has two seats, but the direction is opposite to the direction toward the first seat. , Four seats are allocated to the customer group using the seat A. Therefore, the number NA of the customer group using the seat A is 3 or 4 (hereinafter, 4). Similarly, the number NC of the customer group using the seat C is also 5 to 8 (hereinafter, 8). Hereinafter, it is assumed that the number NB of the customer group using the seat B is four. Subsequently, the CPU 11 tentatively determines the value V of the first seat according to the maximum number Nmax of the number N of the second seat obtained in the above step ST13 (step ST14). In the present embodiment, the value V is determined such that the larger the maximum value Nmax of the number N of the second seat is, the lower the value V of the first seat is… the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16)…).

	Referring to Claim 16, KAWANO/MIWA teaches the information processing apparatus according to claim 14, wherein 
	the receiving circuitry is further configured to receive order information (Miwa: Para 0042 via The order information database 184 stores information indicating a menu ordered by a customer group in customer group units. The menu may be a product or service), and 
	the control circuitry is configured to update the evaluation value based on the received order information (Miwa: Para 0020 via The control unit may evaluate the value of the first seat such that the greater the number of orders of the customer group arranged in the second seat for which the maximum value has been acquired, the lower the value is).

	Referring to Claim 17, KAWANO/MIWA teaches the information processing apparatus according to claim 16, wherein the control circuitry is configured to update the evaluation value such that the evaluation value varies in a negative direction where the order information includes a predetermined order (Miwa: Para 0083-0084 via According to the third modification, it is possible to appropriately evaluate the first seat according to the distance between the seats. When a relatively large number of customer groups are excited within the group, the voice tends to be loud and the customer satisfaction of the surrounding users may be reduced. Since the sound wave attenuates in inverse proportion to the square of the distance, the value V decreases as the distance decreases. According to the third modification, the price of services and the like in the seats around the customer group having a relatively large number of people is correspondingly increased. As a result, a reduction in customer satisfaction can be suppressed. The third modification can be combined with the first or second modification. In the information processing of the seat evaluation of the embodiment described above, the CPU 11 further increases the value as the number of orders of the customer group allocated to the second seat for which the maximum value Nmax has been acquired is larger. You may evaluate the value of the said 1st seat so that it may become low. In this case, the CPU 11 acquires from the order information database 184 the number of orders of the customer group assigned to the second seat for which Nmax has been acquired).

	Referring to Claim 18, KAWANO/MIWA teaches the information processing apparatus according to claim 14, wherein 
	the guest group information includes information of a number of people (Kawano: Para 0066 via ​In the screen B, the reservation person selects and inputs the reservation time and the reservation time to be reserved as reservation information. The number of reservations is selected and inputted from among the selection list tabs (the maximum number of persons in which the seat table can be seated). Also, a reservation time is selected and entered from among the selection list tabs. The reservation time selects the time it takes for the subscriber to visit the store. For screen B, the reservation time can be selected from 20,30,40, 50, 60 minutes), and 
	the control circuitry is configured to update the evaluation value based on a size of the number of people (Miwa: Para 0056-0057 via Further, the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16). If there are not a plurality of customer groups (step ST15: No), no particular processing is performed).

	Referring to Claim 19, KAWANO/MIWA teaches the information processing apparatus according to claim 14, wherein 
	the guest group information includes attribute information of each customer (Kawano: Para 0061-0064 via ​This allows the reserving person to select and reserve the preferred seat table of the vacant seat tables based on real-time vacant seat information at the time the reserving person wants to reserve. ​For example, by referring to whether a seat table next to a seat table that is considered to be reserved is vacant, a subscriber who wants to eat quietly can select a seat table that is suitable for himself/herself. ​Also, even in the absence of a seat table with a vacant seat next, it is also possible to refer to how much (or not) the seating number of the seating table in seating by referring to the seating number, and whether it is likely to be empty (whether quiet) by referring to the seating start time. In addition, the equipment of the seat table may be referenced. For example, since it can be seen whether smoking is possible, the presence or absence of a power supply (PC seat), and a sofa seat, the subscriber can select a suitable seat table for itself), and 
	the control circuitry is configured to update the evaluation value based on the attribute information of each customer or a combination of the attribute information of multiple customers (Miwa: Para 0009, 0084 via the value of the first seat is evaluated such that the larger the maximum value of the number of the guest groups arranged in the plurality of second seats adjacent to the first seat is, the lower the value is. Therefore, it is possible to appropriately evaluate the value of the seat (the first seat) adjacent to the guided seat (the second seat) of the customer group having a relatively large number of people…the CPU 11 further increases the value as the number of orders of the customer group allocated to the second seat for which the maximum value Nmax has been acquired is larger. You may evaluate the value of the said 1st seat so that it may become low. In this case, the CPU 11 acquires from the order information database 184 the number of orders of the customer group assigned to the second seat for which Nmax has been acquired).

	Referring to Claim 20, KAWANO/MIWA teaches the information processing apparatus according to claim 14, wherein the control circuitry is configured to update the evaluation value of the surrounding seat such that a variance value of the evaluation value of the surrounding seat closer to the seat identified by the location information is larger (Miwa: Para 0062, 0082-0083 via the value of the first seat is evaluated so that the value decreases as the maximum value of the number of customers of the customer group allocated to the plurality of second seats adjacent to the first seat increases. Therefore, it is possible to appropriately evaluate the value of the seat (the first seat) adjacent to the guided seat (the second seat) of the customer group having a relatively large number of people…the distance between the seat B and the seat D is shown as an example of “distance between seats”. The seat arrangement information has a distance between the respective facilities as information, and the CPU 11 evaluates the value V provisionally determined in step ST14 according to the distance between the seats. Specifically, the value V is set to be lower as the distance between the seats is shorter…it is possible to appropriately evaluate the first seat according to the distance between the seats. When a relatively large number of customer groups are excited within the group, the voice tends to be loud and the customer satisfaction of the surrounding users may be reduced. Since the sound wave attenuates in inverse proportion to the square of the distance, the value V decreases as the distance decreases. According to the third modification, the price of services and the like in the seats around the customer group having a relatively large number of people is correspondingly increased. As a result, a reduction in customer satisfaction can be suppressed. The third modification can be combined with the first or second modification).

	Referring to Claim 21, KAWANO/MIWA teaches the information processing apparatus according to claim 14, wherein 
	the guest group information includes a first time point, at which the guest group starts using a site (Kawano: Para 0059 via ​The reservation screen of the reservation terminal 30
​FIG. 8 is a view showing an example of a reservation screen 1 of a reservation terminal according to the present embodiment. First, the subscriber (user) accesses a screen A for making a reservation of the vacant seat reservation server 10 using a reservation terminal 30 such as a smartphone. It should be noted that a subscriber identifier (user ID, name, etc.) on the system is identified by making a user log-in at the time of access by the subscriber), and 
	the control circuitry is configured to update the evaluation value of each seat such that a variance value of the evaluation value from a second time point to a third time point is larger, the second time point being a time point at which a predetermined time period has passed from the first time point, the third time point being a time point at which another predetermined time period has further passed (Miwa: Para 0066-0070 via Information processing for evaluating the value of a seat at an arbitrary time instead of the current time using the same hardware configuration and software configuration as the first embodiment is described as a second embodiment. This will be described below. In the present embodiment, the value of the seat at the current time cannot be evaluated, and the information processing apparatus 100 evaluates the value of the seat at an arbitrary time, and further evaluates the value of the seat at the current time…the CPU 11 evaluates the value of the seat at an arbitrary time. More specifically, the CPU 11 evaluates the value of the seat in the future within a predetermined time from the current time in the reservation information stored in the reservation information database 181. Evaluate based on information etc…in the information processing of the seat evaluation (the flowchart of FIG. 5), the CPU 11 does not acquire the seating information from which the seating status at the current time can be grasped from the seating information database 183, but instead uses the reservation information database. From 181, the reservation information within a predetermined time from the current time is obtained (step ST11)… the CPU 11 enters a loop for evaluating the value of each vacant seat within a predetermined time from the current time, triggered by the update of the reservation information within a predetermined time from the acquired current time (step ST13). ~ ST17). Regarding the processing after step ST13, the same processing as that of the first embodiment is executed by the CPU 11…the CPU 11 evaluates the value of the first seat when a reserved customer is assigned to the second seat based on the reservation information. Appropriate evaluation of not only the value of the seat at the current time but also the value within a predetermined time from the current time becomes possible).

	Referring to Claim 22, KAWANO/MIWA teaches the information processing apparatus according to claim 21, wherein the calculation circuitry is configured to calculate the variance value of the evaluation value from the second time point to the third time point depending on a combination of attribute information of customers included in the guest group information (Miwa: Para 0066-0070 via Information processing for evaluating the value of a seat at an arbitrary time instead of the current time using the same hardware configuration and software configuration as the first embodiment is described as a second embodiment. This will be described below. In the present embodiment, the value of the seat at the current time cannot be evaluated, and the information processing apparatus 100 evaluates the value of the seat at an arbitrary time, and further evaluates the value of the seat at the current time…the CPU 11 evaluates the value of the seat at an arbitrary time. More specifically, the CPU 11 evaluates the value of the seat in the future within a predetermined time from the current time in the reservation information stored in the reservation information database 181. Evaluate based on information etc…in the information processing of the seat evaluation (the flowchart of FIG. 5), the CPU 11 does not acquire the seating information from which the seating status at the current time can be grasped from the seating information database 183, but instead uses the reservation information database. From 181, the reservation information within a predetermined time from the current time is obtained (step ST11)… the CPU 11 enters a loop for evaluating the value of each vacant seat within a predetermined time from the current time, triggered by the update of the reservation information within a predetermined time from the acquired current time (step ST13). ~ ST17). Regarding the processing after step ST13, the same processing as that of the first embodiment is executed by the CPU 11…the CPU 11 evaluates the value of the first seat when a reserved customer is assigned to the second seat based on the reservation information. Appropriate evaluation of not only the value of the seat at the current time but also the value within a predetermined time from the current time becomes possible).

	Referring to Claim 23, Kawano teaches of 
	a storage configured to store evaluation values of multiple seats (Kawano: Para 0026 via a storage configured to store evaluation values of multiple seats; a receiving circuitry configured to receive a change of an environment; a calculation circuitry configured to calculate an effect of the change of the environment on each of the seats);
	a receiving circuitry configured to receive a change of an environment including a change of an in-site environment from multiple sensors that detect the in-site environment (Kawano: Para 0014 via ​The monitoring device 20 is a device that monitors vacant seat information (vacant state) such as a store. It is installed in each store to be monitored (eg, store A, store B). The monitoring device 20 is connected to a vacant seat detection device such as a sensor 21 for detecting seating of a visitor and a camera 22 for image analysis of a seated visitor, and transmits vacant seat information of the monitored store to the vacant seat reservation server 10 on the cloud via the network 50. It should be noted that the monitoring device 20 may be a device of an integrated housing including the sensor 21 and/or the camera 22);
	a calculation circuitry configured to calculate an effect of the change of the environment on each of the seats based on sensor information, the sensor information being detection information of the sensors (Kawano: Para 0014, 0046-0048 via In the store of FIG. 5, a seat table of a total of 13 seat numbers 1-13 is provided, and a sensor 21 as a vacant seat detection device is installed in each seat table. The sensor 21 senses the seating of a seated person. The installation place of the sensor 21 can be installed in a place where a person is well detectable, such as under a seat table (foot). ​When the monitoring device 20 detects that the seat table is in a non-vacant state (ie, a seated state) on the basis of a detection signal of the sensor 21, the monitoring device 20 transmits information indicating the seat table number, the detected seating number, and the unoccupied seat state of the seat table to the vacant seat reservation server 10 via the network 50. The sensor 21 also detects the seat leaving of the seated person. Upon detecting that the seat table has become vacant on the basis of the non-detection signal of the sensor 21, the monitoring apparatus 20 transmits, to the vacant seat reservation server 10 via the network 50, information indicating the seat table number, the detected number of non-seated persons, and the vacant seat state of the seat table).
	However, Kawano does not explicitly disclose the limitation of Claim 23 which states a control circuitry configured to update an evaluation value based on a calculation result of the calculation unit.
	Miwa though, with the teachings of Kawano, teaches of
	a control circuitry configured to update an evaluation value based on a calculation result of the calculation unit (Miwa: Para 0049-0057 via (Evaluation of Seat Value: ST13 to ST17) In the present embodiment, the step of evaluating the value V of the first seat (ST13 to ST17) is a loop, and the value V is evaluated for each vacant seat at the current time. First, the CPU 11 sets any vacant seat as a “first seat” and sets a seat adjacent to the first seat as a “second seat”. For example, in FIG. 4, the seat D is the first seat. In this case, the CPU 11 regards the seat A, the seat B, and the seat C as being adjacent to the seat D, and sets the “second seat”. The CPU 11 further acquires the number N of the second seats based on the seating arrangement information acquired in step ST11 (step ST13). Here, if there are a plurality of second seats, the CPU 11 acquires the number N of persons for each. In the situation of FIG. 4, since the seat A, the seat B, and the seat C are the second seats, the number N is acquired for each seat. More specifically, the number N of the second seats is the number of customer groups using the second seats (the number of customer groups allocated to the second seats). Note that the maximum number of seats that can be seated on the second seat may be smaller than N. For example, in the situation shown in FIG. 4, the seat A has two seats, but the direction is opposite to the direction toward the first seat. , Four seats are allocated to the customer group using the seat A. Therefore, the number NA of the customer group using the seat A is 3 or 4 (hereinafter, 4). Similarly, the number NC of the customer group using the seat C is also 5 to 8 (hereinafter, 8). Hereinafter, it is assumed that the number NB of the customer group using the seat B is four. Subsequently, the CPU 11 tentatively determines the value V of the first seat according to the maximum number Nmax of the number N of the second seat obtained in the above step ST13 (step ST14). In the present embodiment, the value V is determined such that the larger the maximum value Nmax of the number N of the second seat is, the lower the value V of the first seat is… the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16)…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawano with the teachings of Miwa in order to have a control circuitry configured to update an evaluation value based on a calculation result of the calculation unit. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 24, Kawano teaches an information processing method, comprising:
	storing evaluation values of multiple seats (Kawano: Para 0026 via a storage configured to store evaluation values of multiple seats; a receiving circuitry configured to receive a change of an environment; a calculation circuitry configured to calculate an effect of the change of the environment on each of the seats);
	receiving a change of an environment (Kawano: Para 0014 via ​The monitoring device 20 is a device that monitors vacant seat information (vacant state) such as a store. It is installed in each store to be monitored (eg, store A, store B). The monitoring device 20 is connected to a vacant seat detection device such as a sensor 21 for detecting seating of a visitor and a camera 22 for image analysis of a seated visitor, and transmits vacant seat information of the monitored store to the vacant seat reservation server 10 on the cloud via the network 50. It should be noted that the monitoring device 20 may be a device of an integrated housing including the sensor 21 and/or the camera 22);
	calculating an effect of the change of the environment on each of the seats (Kawano: Para 0014, 0046-0048 via In the store of FIG. 5, a seat table of a total of 13 seat numbers 1-13 is provided, and a sensor 21 as a vacant seat detection device is installed in each seat table. The sensor 21 senses the seating of a seated person. The installation place of the sensor 21 can be installed in a place where a person is well detectable, such as under a seat table (foot). ​When the monitoring device 20 detects that the seat table is in a non-vacant state (ie, a seated state) on the basis of a detection signal of the sensor 21, the monitoring device 20 transmits information indicating the seat table number, the detected seating number, and the unoccupied seat state of the seat table to the vacant seat reservation server 10 via the network 50. The sensor 21 also detects the seat leaving of the seated person. Upon detecting that the seat table has become vacant on the basis of the non-detection signal of the sensor 21, the monitoring apparatus 20 transmits, to the vacant seat reservation server 10 via the network 50, information indicating the seat table number, the detected number of non-seated persons, and the vacant seat state of the seat table).
	However, Kawano does not explicitly disclose the limitation of Claim 24 which states updating an evaluation value based on a calculation result.
	Miwa though, with the teachings of Kawano, teaches of
	updating an evaluation value based on a calculation result (Miwa: Para 0049-0057 via (Evaluation of Seat Value: ST13 to ST17) In the present embodiment, the step of evaluating the value V of the first seat (ST13 to ST17) is a loop, and the value V is evaluated for each vacant seat at the current time. First, the CPU 11 sets any vacant seat as a “first seat” and sets a seat adjacent to the first seat as a “second seat”. For example, in FIG. 4, the seat D is the first seat. In this case, the CPU 11 regards the seat A, the seat B, and the seat C as being adjacent to the seat D, and sets the “second seat”. The CPU 11 further acquires the number N of the second seats based on the seating arrangement information acquired in step ST11 (step ST13). Here, if there are a plurality of second seats, the CPU 11 acquires the number N of persons for each. In the situation of FIG. 4, since the seat A, the seat B, and the seat C are the second seats, the number N is acquired for each seat. More specifically, the number N of the second seats is the number of customer groups using the second seats (the number of customer groups allocated to the second seats). Note that the maximum number of seats that can be seated on the second seat may be smaller than N. For example, in the situation shown in FIG. 4, the seat A has two seats, but the direction is opposite to the direction toward the first seat. , Four seats are allocated to the customer group using the seat A. Therefore, the number NA of the customer group using the seat A is 3 or 4 (hereinafter, 4). Similarly, the number NC of the customer group using the seat C is also 5 to 8 (hereinafter, 8). Hereinafter, it is assumed that the number NB of the customer group using the seat B is four. Subsequently, the CPU 11 tentatively determines the value V of the first seat according to the maximum number Nmax of the number N of the second seat obtained in the above step ST13 (step ST14). In the present embodiment, the value V is determined such that the larger the maximum value Nmax of the number N of the second seat is, the lower the value V of the first seat is… the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16)…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawano with the teachings of Miwa in order to have updating an evaluation value based on a calculation result. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the teachings of Kawano/Miwa, teaches the limitations of Claim 24 which state
	the receiving includes further receiving guest group information generated based on reservation or visit of a guest group, the guest group information including location information of a seat (Kawano: Para 0059-0062, 0066, 0074 via The reservation screen of the reservation terminal 30
​FIG. 8 is a view showing an example of a reservation screen 1 of a reservation terminal according to the present embodiment. First, the subscriber (user) accesses a screen A for making a reservation of the vacant seat reservation server 10 using a reservation terminal 30 such as a smartphone. It should be noted that a subscriber identifier (user ID, name, etc.) on the system is identified by making a user log-in at the time of access by the subscriber. The store reservation screen A is located on a reservation configuration map in a store. The layout information of the seat, including the placement position of the table, the number of seats, and the reserved seat, and real-time vacant seat information indicative of the vacancy status of each seat table are displayed. In particular, the vacant seat information is displayed in real time with information that can be referred to in the case of "vacant seat", "in-sitting" or "reserved seat" status, or "sitting", the number of seated people and seating start time, and equipment for each seat table… ​In the screen B, the reservation person selects and inputs the reservation time and the reservation time to be reserved as reservation information. The number of reservations is selected and inputted from among the selection list tabs (the maximum number of persons in which the seat table can be seated)… ​When the reservation of the seat table is completed by the subscriber, the desktop display terminal 23 installed in the reserved seat table receives vacant seat information indicating the reserved seat from the vacant seat reservation server 10), and 
	the updating the evaluation value includes updating the evaluation value based on the guest group information, and updating the evaluation value of a surrounding seat around the seat identified by the location information (Miwa: Para 0049-0057 via (Evaluation of Seat Value: ST13 to ST17) In the present embodiment, the step of evaluating the value V of the first seat (ST13 to ST17) is a loop, and the value V is evaluated for each vacant seat at the current time. First, the CPU 11 sets any vacant seat as a “first seat” and sets a seat adjacent to the first seat as a “second seat”. For example, in FIG. 4, the seat D is the first seat. In this case, the CPU 11 regards the seat A, the seat B, and the seat C as being adjacent to the seat D, and sets the “second seat”. The CPU 11 further acquires the number N of the second seats based on the seating arrangement information acquired in step ST11 (step ST13). Here, if there are a plurality of second seats, the CPU 11 acquires the number N of persons for each. In the situation of FIG. 4, since the seat A, the seat B, and the seat C are the second seats, the number N is acquired for each seat. More specifically, the number N of the second seats is the number of customer groups using the second seats (the number of customer groups allocated to the second seats). Note that the maximum number of seats that can be seated on the second seat may be smaller than N. For example, in the situation shown in FIG. 4, the seat A has two seats, but the direction is opposite to the direction toward the first seat. , Four seats are allocated to the customer group using the seat A. Therefore, the number NA of the customer group using the seat A is 3 or 4 (hereinafter, 4). Similarly, the number NC of the customer group using the seat C is also 5 to 8 (hereinafter, 8). Hereinafter, it is assumed that the number NB of the customer group using the seat B is four. Subsequently, the CPU 11 tentatively determines the value V of the first seat according to the maximum number Nmax of the number N of the second seat obtained in the above step ST13 (step ST14). In the present embodiment, the value V is determined such that the larger the maximum value Nmax of the number N of the second seat is, the lower the value V of the first seat is… the CPU 11 may evaluate the value V according to the number of persons of the maximum value Nmax when the maximum value Nmax exceeds a predetermined threshold. In this case, the value V can be reduced only when the size of the customer group (the number of people) is relatively large. Whether or not the size is relatively large is determined based on the predetermined threshold. Subsequently, the CPU 11 checks whether or not there are a plurality of customer groups each using the plurality of second seats (step ST15). If there are a plurality of customer groups (step ST15: Yes), the CPU 11 further reduces the value V (step ST16)…).

	Referring to Claim 25, it is substantially similar to Claim 23 and is rejected for the same reasons.

	Referring to Claim 26, it is substantially similar to Claim 14 and is rejected for the same reasons. In addition, Kawano teaches of the computer readable storage medium (Kawano: Para 0022).

	Referring to Claim 27, it is substantially similar to Claim 23 and is rejected for the same reasons. In addition, Kawano teaches of the computer readable storage medium (Kawano: Para 0022).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bossert (US 2009/0292566 A1) Yield Management Of Configurable Restaurants
Tyler (US 2013/0325526 A1) APPARATUS AND METHODS FOR SEATING MANAGEMENT
Mao (US 2016/0189064 A1) METHOD AND APPARATUS FOR PROVIDING SEAT INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623